Stipulations in a bill of lading restricting the common law liability of a common carrier are invalid, unless reasonable; because the parties are not dealing on an equal footing. R. R. v. Lockwood, 17 Wall., 357. We think his Honor properly held that a stipulation that the defendant would not be liable unless there is a demand in writing made within thirty days from the date of the bill of lading was unreasonable and void. The instructions to its agents upon the back of *Page 241 
the defendant's envelopes and packages recognize this, for those   (350) instructions require the agent at the receiving point, when the consignee cannot be found, to notify him through the mail, and if the package is not delivered in thirty days to return it to the shipper. This contemplates the loss of going and returning, plus thirty days' detention at the receiving point. To require, therefore, every shipper to visit the express office and demand, in writing, pay for his package before the time has expired in which it should be returned, under penalty of losing pay for same if lost by negligence or other default of the express company, is an unreasonable requirement. The consignor, having entrusted the package to the common carrier for a consideration, is entitled to rely upon the carrier's doing its duty without worrying its agents or himself with constant inquiries whether it has done so or not. If the package is returned for failure to find the consignee, or is lost or stolen, the carrier should notify the consignor. We are inclined to think, in analogy to the ruling as to telegraph companies (Sherrill v. Tel. Co.,109 N.C. 527), that a stipulation would be reasonable that the consignor or consignee should make his demand, within sixty days after he has notice of his loss or damage, that he intends to hold the carrier responsible for negligence or other default, so that the carrier may perpetuate the evidence of its shifting agents, and this does not abridge the statutory time in which the action can be brought.
The stipulation here being void, and the action having been brought within three years, the plaintiff was entitled to recover.
No error.
Cited: Watch Case Co. v. Express Co., post, 352; Mfg. Co. v. R. R.,128 N.C. 283; Deans v. R. R., 152 N.C. 172, 173; Forney v. R. R.,167 N.C. 642; Culbreth v. R. R., 169 N.C. 725.
(351)